Citation Nr: 0333675	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
low back disorder.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in October 2002, he indicated that he 
wanted to have a hearing before a traveling section of the 
Board.  That same month, the RO sought clarification as to 
what type of hearing the veteran wanted.  In November 2002, 
the veteran stated he wanted to have a hearing before the RO 
as opposed to the hearing before the traveling section of the 
Board.  The veteran had an RO hearing in January 2003.  The 
Board finds that there is no Board hearing request pending at 
this time.

The veteran perfected an appeal as to the issue of service 
connection for post-traumatic stress disorder; however, he 
submitted a hand-written request in April 2003 that he wished 
to withdraw this issue.  Thus, this issue is not part of the 
current appellate review. 


FINDING OF FACT

There is no competent evidence of a nexus between the current 
low back disorder and service of record.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection for a low back disorder by means 
of the discussions in the May 2001 letter, the July 2001 
rating decision, the October 2002 statement of the case, the 
January 2003 RO hearing, and the April 2003 supplemental 
statement of the case.  In the May 2001 letter, the RO told 
the veteran that he would need to submit evidence of an 
inservice back injury, medical evidence of a current 
disability, and evidence showing a relationship between the 
current disability and a disease, injury, or event in 
service.  In the July 2001 rating decision, the RO 
acknowledged that the veteran had brought forth evidence of a 
current low back disorder; however, it stated that he had not 
brought forth medical evidence of a relationship between the 
current disability and service.  At the January 2003 hearing, 
the Decision Review Officer told the veteran that VA needed 
documentation regarding his post service treatment for the 
back disorder.  He noted that treatment records soon after 
the veteran's discharge from service would assist in 
substantiating the veteran's claim that he had had incurred a 
chronic low back disorder in service.  In the April 2003 
supplemental statement of the case, the Decision Review 
Officer stated that service connection for a low back 
disorder could not be granted because there was no evidence 
in service that supported his statements about sustaining a 
low back injury.  He noted, however, that even if service 
medical records corroborated his testimony, it would still be 
necessary to obtain medical evidence or a medical opinion 
linking the low back pain in service to the current low back 
disorder.  Thus, the veteran was informed that the evidence 
necessary to substantiate his claim was evidence showing a 
disease or injury in service and competent evidence of a 
nexus between the current low back disorder and service.  
Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claim.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
May 2001 letter, the RO informed the veteran that it would 
assist in obtaining records and documents to complete his 
claim.  The RO stated that if there were private medical 
records that supported his claim for service connection that 
VA would help him obtain those records.  It requested that 
the veteran complete the enclosed VA Form(s) 21-4142, 
Authorization and Consent to Release Information to VA, for 
each doctor, clinic, or hospital who had treated him for his 
low back.  In the April 2003 supplemental statement of the 
case, the RO informed the veteran that it must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  It told the veteran 
that as long as he adequately identified the records, that VA 
would assist in obtaining them.  The RO stated that it was 
responsible for obtaining medical records held by any federal 
department or agency that the veteran identified.  It further 
stated that it would obtain medical records from other 
health-care facilities as long as the veteran adequately 
identified the facilities, but noted that the veteran had the 
ultimate responsibility for obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO was not able to obtain the 
veteran's service medical records.  In May 2000, the RO 
requested from the National Personnel Records Center (NPRC) 
the veteran's service medical records.  The NPRC responded 
stating that the records were furnished to the San Diego RO 
in May 1990.  In May 2001, the RO certified that the service 
medical records could not be found.  Some service records 
were obtained through efforts by a Member of Congress, who 
submitted those records to the RO.  Those records have been 
associated with the claims file.  As to post service 
treatment, the veteran submitted 1998 private medical records 
showing that he underwent surgery for his low back in 1996.  
The RO obtained VA treatment records from the VA Medical 
Center in San Diego, dated from December 1999 to June 2001.  
The RO also obtained the veteran's Vet Center records, which 
related to treatment for a psychiatric disorder.  At the 
January 2003 hearing, the veteran stated that he had been 
treated for his low back soon after he was discharged from 
service, but noted that he might not remember the names of 
the doctors.  He submitted a written statement after the 
issuance of the April 2003 supplemental statement of the case 
(which reminded him that VA was waiting for the veteran to 
provide the names of the private doctors who had treated him 
for his low back disorder soon after service), stating that 
he had no additional evidence to submit.  Thus, the Board 
finds that the veteran has not identified any records that VA 
needs to assist in obtaining.

Although an examination was not conducted in connection with 
the veteran's claim, the Board finds that VA was not under an 
obligation to provide an examination, as such was not 
necessary to make a decision on this claim.  Specifically, 
under the new law, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the low back disorder may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran has a current low 
back disorder, he has not brought forth any evidence 
suggestive of a causal connection between the current 
disability and service.  See id.  The RO informed him that he 
would need medical evidence of a relationship between the 
current disability and service, and the veteran has not 
provided such evidence.  Therefore, the Board finds that the 
RO was under no obligation to order an examination.

As stated above, pursuant to 38 U.S.C.A. § 5103(a), upon 
receipt of a complete or substantially complete claim, VA 
must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
Under subsection (b), it further provides that if such 
information or evidence is not received by VA within one year 
from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the regulations 
promulgated by VA to implement the VCAA has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one-year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the May 
2001 letter that he should submit evidence "preferably 
within 60 days," but noted that he could reply in one year.  
Thus, the veteran was properly informed that he had one year 
to submit evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that he sustained an injury to his low 
back during service in 1969, when he was hit by an automobile 
while crossing the street.  He states that since that time, 
he has had back pain, which had gotten worse in 1992, and 
which caused him to have to undergo surgery in 1998.  

The available service records show that the veteran was hit 
while on foot by a Korean taxi driver on January 16, 1970.  
He was struck on the right side and thrown into the air.  
Physical examination revealed a laceration to the right upper 
lip and right lower chin.  X-rays of the skull and pelvis 
were negative.  The examiner noted that the veteran was 
intoxicated.  The impressions entered were acute alcoholic 
intoxication, cerebral concussion, and laceration of the 
right lip and chin.  The veteran was discharged from the 
hospital on January 19, 1970.

An undated line of duty determination shows that it was 
determined that the veteran's injuries incurred in January 
1970 were not in the line of duty and not due to the 
veteran's own misconduct.  The document shows that the reason 
for the determination that the injuries were not incurred in 
the line of duty was that the incident occurred during a 
period of unauthorized absence.

A January 1998 private medical record shows that the examiner 
noted he had been seeing the veteran for a back problem.  He 
noted the veteran underwent a L4-L5 fusion with decompression 
laminectomy at L4-L5 and bilateral foraminotomies at L3-L4, 
L4-L5, and L5-S1 in July 1996.  He stated the veteran had 
been treated conservatively since that time but that his back 
had been getting worse lately.  The examiner entered an 
impression of post fusion L4-L5 with decompression 
laminectomy L4-L5 with bilateral foraminotomies at L3-L4, L4-
L5, and L5-S1 with resolving flare-up of the low back pain.  

An April 1998 private magnetic resonance image (MRI) of the 
lumbar spine showed disc protrusion at L3-L4, changes 
consistent with a bilateral laminectomy, and severe bilateral 
facet arthritic changes at L5-S1.

An October 2000 VA outpatient treatment report shows that the 
veteran complained of chronic low back pain.  He noted he had 
undergone a lumbar laminectomy in 1995.  The examiner entered 
an assessment of chronic low back pain.

In January 2003, the veteran presented testimony before a 
Decision Review Officer at the RO.  He stated he did not 
remember the accident very well but remembered waking up in 
the hospital and being told he had almost died and that they 
had brought him back to life.  The veteran stated he was told 
he went through the front windshield and out the back window 
of the car that hit him.  He testified that he could not 
remember how long he was in the hospital.  The veteran stated 
that he had gone to Germany after being in Korea and had been 
treated for his back and was told he had sustained a strain.  
He denied being given any medication for his back pain.  The 
veteran testified that he had seen doctors following his 
discharge from service and that they would not do anything 
except tell him that it was probably a strained muscle.  He 
stated he had worked for a fiberglass company after service, 
but that it did not involve heavy lifting.  The veteran 
reported that he had worked for a while, when he started 
getting back pains, which kept getting worse.  He stated he 
went to see a doctor in 1995 and that it was determined he 
needed surgery.  He testified that he was seen for back pain 
soon after he was discharged from service but that he was not 
sure he could remember the doctors's names.  

The Decision Review Officer asked the veteran what brought on 
the increased symptoms that led to the surgery, and he stated 
that the symptoms "just gradually increased."  He added 
that while at work one time, he was picking up garbage cans 
and that all of a sudden he "went down" and stated he 
thought he might have picked up a garbage can the "wrong 
way."  The veteran stated he began seeing chiropractors 
after that and then doctors.  The Decision Review Officer 
noted that the veteran's Vet Center showed that he had filed 
a worker's compensation claim in 1992 and asked if it was 
related to his back.  The veteran stated that after the 
above-described occurred, his back got much worse and that he 
was placed on disability.  He admitted to having received 
worker's compensation for his back disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  The 
service medical records are silent for an injury to the 
veteran's low back.  Regardless, the veteran is competent to 
allege having sustained an injury to his low back; however, 
the service medical records that address the automobile 
accident do not indicate that the veteran injured his back.  
He was examined at the time he was admitted to the hospital, 
and there were no findings related to the veteran's spine.  
An x-ray of the pelvis was normal.  The hospitalization 
discharge document showed that the veteran sustained multiple 
lacerations to the face.  There was no report of any other 
injuries.  The Board accords more probative value to the 
documentation made contemporaneously to the January 1970 
accident than the veteran's allegations of having sustained 
an injury to his low back at the time of the accident.  The 
documentation of the veteran's hospital evaluation is 
evidence against the veteran's claim that he sustained an 
injury to his back in service.

Additionally, supporting the Board's determination that 
service connection is not warranted for a low back disorder 
is that the veteran has not brought forth any evidence of 
continuity of symptomatology since his discharge from 
service.  He stated at the January 2003 hearing that he had 
received treatment for his low back soon after his discharge 
from service but was unable to provide the names of the 
physicians from whom he had received treatment.  The first 
documentation of a low back disorder is January 1998, which 
is approximately 28 years following the veteran's discharge 
from service.  The veteran admitted that he had sustained an 
injury to his back at work in approximately 1992 and received 
worker's compensation benefits as a result.  This is 
additional evidence against a finding that the current low 
back disorder is related to service.  Further, not only has 
the veteran not brought forth evidence of continuity of 
symptomatology, he also has not brought forth competent 
evidence of a nexus between the current low back disorder and 
service.  Thus, even if the Board conceded that the veteran 
sustained an injury to his low back at the time of the 
automobile accident, the lack of evidence of a nexus between 
the current low back disorder and service would cause the 
claim to be denied.  

While the veteran has attributed his low back disorder to 
service, he has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for a low back disorder cannot be granted because 
he has not brought forth competent evidence of a nexus 
between the current low back disorder, to include evidence of 
continuity of symptomatology.  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

The Board notes that the service medical records show that 
the service department determined that the injuries that the 
veteran sustained from the January 1970 accident were not 
incurred in the line of duty.  Since the Board is denying the 
veteran's claim on the basis of a lack of competent evidence 
of a nexus between the current disorder and service, to 
include a lack of evidence of continuity of symptomatology 
between the veteran's discharge from service and 1998, the 
Board draws no conclusion that would have a bearing as to the 
service department's determination.


ORDER

Service connection for a low back disorder is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



